[PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                        FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                               U.S.
                                _________        ELEVENTH CIRCUIT
                                                               JUNE 21, 2010
                                  No. 09-12513                  JOHN LEY
                                  __________                      CLERK


                D.C. Docket No. 99-02054-CT-30-TGW


EZELL GILBERT,

                                                         Petitioner-Appellant,

                                      versus


UNITED STATES OF AMERICA,

                                                         Respondent-Appellee.

                                  ____________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                                 ____________


BEFORE: DUBINA, Chief Judge, MARTIN, and HILL, Circuit Judges.

BY THE COURT:

      Absent a stay or withholding of the mandate in the appeal to which this

Order is appended, the Clerk is directed to issue the mandate within ten (10) days
of the date of this opinion. Consistent with Eleventh Circuit Rule 41-2, the Clerk

is directed to provide the active members of this court with notice of the issuance

of this opinion and our direction to expedite issuance of the mandate.

      SO ORDERED.




                                         2